Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election with traverse of Species 11 (Figures 42-47) in the reply filed on November 24, 2021 is acknowledge, wherein Applicant withdrew claims 3, 7, 9, 12, and 21 as being drawn to a nonelected species.  Examiner also withdraws the following claims pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species:
claim 2, drawn to Species 5 and 6, see [0178] and [0181],
claim 4, drawn to Species 5, 7, and 10, see [0187], [0191], and [0197],
claim 5, drawn to Species 5, see [0187],
claims 6 and 8, drawn to Species 6, see [0189], and
claims 24 and 25, drawn to Species 9, see [0197].  
Claims 1, 10, 11, 13-20, 22, and 23 encompass the elected Species 11.    
With regard to Applicant's traversal of the election of Species requirement, Applicant has submitted that “all Species can be examined together without imposing an undue burden to the Examiner,” (remarks, page 2).  This is not found persuasive because the Species contain different structural elements and require separate features from each other. In addition, these species are not obvious variants of each other based on the current record.
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claim 1 is objected to because of the following informalities: at line 3, “the cyclone chamber” should properly be –a cyclone chamber--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 10, 11, 13-16, 19, 22, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kasper, et al. (US 2014/0215751, “Kasper”).  

Regarding claim 1, Kasper discloses a surface cleaning apparatus (Fig 7, below) comprising:
(a) an air flow passage extending from a dirty air inlet to a clean air outlet (Fig 7, from outside of 46 to 58); 
(b) the [a] cyclone chamber 38 positioned in the air flow passage, the cyclone chamber having a longitudinal axis defining a longitudinal direction (generally vertical, Fig 7), an air inlet 46 at a cyclone air inlet end (upper end) of the cyclone chamber, an opposed end (lower end of cyclone chamber) longitudinally spaced from the air inlet end and a cyclone air outlet comprising a cyclone chamber outlet port (port at upper end of 60 along x-axis, Fig 7), the cyclone having a direction of rotation of air in the cyclone chamber (as indicated by arrows, Fig 7, below); 
(c) a physical filtration member 60 positioned in the cyclone chamber upstream from the cyclone chamber outlet port (Fig 7), the physical filtration member having a longitudinal axis 
(d) a suction motor positioned in the air flow passage downstream from the cyclone chamber [0028].
                              
    PNG
    media_image1.png
    831
    541
    media_image1.png
    Greyscale

Regarding claims 10-11, Kasper discloses the limitations of claim 1, as described above, and further discloses wherein the ribs are moveable with respect to the outer wall (can move vertically relative to the outer wall, Figs 6-7, [0044-46]) and wherein the ribs are retractable (can retract upward or downward).  

Regarding claims 13-16, 19, and 22-23, Kasper discloses the limitations of claim 1, as described above, and further discloses:
wherein the first (upper) end of the ribs is positioned closer to inlet end and second (lower) end of the ribs is positioned closer to the opposed end (Fig 7), 
wherein the ribs 70 extend generally longitudinally (Fig 7), 
wherein the at least a portion of the outer wall that is porous comprises a screen (arcuate outer wall surface with apertures defines a screen), 
wherein the outer wall comprises a screen 
(arcuate outer wall surface with apertures defines a screen), 
wherein the physical filtration member extends from the cyclone air inlet end of the cyclone chamber towards the opposed end of the cyclone chamber (Fig 7), 
wherein the radial inner side of the ribs is positioned outwardly from the outer wall (Fig 7), and 
wherein the radial inner side of the ribs is spaced from and faces the outer wall (Fig 7).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 



Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kasper, as applied to claim 1, and further in view of Walker, et al. (US 7,370,387, hereinafter “Walker”)

Regarding claims 17-18, Kasper discloses the limitations of claim 1, as described above, and further discloses wherein the ribs are provided on the physical filtration member (ribs are on the filtration member via intermediate components) and that the cyclone air outlet comprises the physical filtration member 60 (Fig 7), but Kasper does not explicitly disclose wherein the physical filtration member comprises a conical section and the ribs are provided on the conical section.   
Walker (Figs 2-4) is also concerned with a surface cleaning apparatus incorporating cyclonic separation and a central filter element 50, and Walker teaches the advantage of providing a conical-shaped filter element: 
The frusto-conical shape of filter 50 helps to separate out different sizes of dirt particle from the dirty air at different locations along the central axis of the filter, which in turn helps to prevent the filter pores 56 from becoming blocked (col 9, lines 7-11).

It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the filter structure of Kasper by incorporating the conical-shaped filter of Walker (in place of the cylindrically-shaped filter) to provide for improved separation of the dust-laden air along a length of the filter, helping to prevent the apertures of the filter screen from becoming clogged, as taught by Walker.  Minimizing filter blockage would provide for longer filter life (before a required cleaning) and increased airflow and suction, thereby improving performance.  The modified device of Kasper would define a conical filtration member with ribs provided thereon.  
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kasper, as applied to claim 19.

Regarding claim 20, Kasper discloses the limitations of claim 19, as described above, but does not explicitly disclose wherein the opposed end is openable.  However, in a separate embodiment, Kasper teaches providing an openable end for emptying the dirt and debris from the device [0040].   It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the device of Kasper, as modified, by incorporating the openable end of the device to permit cleaning of the unit, as need.  





Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D KELLER whose telephone number is (571)272-8548. The examiner can normally be reached Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8548.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/BRIAN D KELLER/Primary Examiner, Art Unit 3723